DETAILED ACTION
	Claims 1-11 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following continuity data is acknowledged in the instant application:
CONTINUING DATA
This application is a DIV of 16/047,123 07/27/2018 PAT 10749114
16/047,123 is a DIV of 14/253,505 04/15/2014 PAT 10074806
14/253,505 has PRO 61/940,603 02/17/2014
14/253,505 has PRO 61/920,544 12/24/2013
14/253,505 has PRO 61/894,160 10/22/2013
14/253,505 has PRO 61/874,444 09/06/2013
14/253,505 has PRO 61/867,858 08/20/2013

	The claim to priority is granted with respect to the provisional application filed on December 24, 2013.  The effective filing date of the instant claims is December 24, 2013.
Information Disclosure Statement
	The Information Disclosure Statements filed on July 2, 2020 and September 21, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image1.png
    215
    188
    media_image1.png
    Greyscale
, which corresponds to Compound EH37 in claim 7 and 
    PNG
    media_image2.png
    170
    116
    media_image2.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl and one phenyl, RBB-REE are hydrogen, and m is 1 or 2.  See Example 1, page 46.  While Kim et al. do not teach that the organic layer is disposed from a premixed co-evaporation source composition, the final product is the same as that of instant claim 10 as both compounds are disposed at the same time.  Additionally, no information is provided with respect to evaporation temperatures, but as both compounds fall within Formula V and Formula VI, it is inherent that the compounds meet the evaporation temperature limitations of the instant claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image1.png
    215
    188
    media_image1.png
    Greyscale
, which corresponds to Compound EH37 in claim 7 and 
    PNG
    media_image2.png
    170
    116
    media_image2.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl and one phenyl, RBB-REE are hydrogen, and m is 1 or 2.  See Example 1, page 46.  While Kim et al. do not teach that the organic layer is disposed from a premixed co-evaporation source composition, the final product is the same as that of instant claim 10 as both compounds are disposed at the same time.  Additionally, no information is provided with respect to evaporation temperatures, but as both compounds fall within Formula V and Formula VI, it is inherent that the compounds meet the evaporation temperature limitations of the instant claim.
Kim et al. do not teach where the compounds premixed into the same composition, nor does Kim et al. specifically teach a compound of claim 6 with a compound of claim 7.
Kim et al. teach that some components can be evaporated at the same speed.  See Examples 6 and 11, page 47.  While Kim et al. do not specify that components can be premixed prior to evaporation, the components are clearly deposited together, which suggests to the person of ordinary skill in the art that the components can be mixed prior to deposition.  Additionally, Kim et al. teach the compound 
    PNG
    media_image3.png
    172
    178
    media_image3.png
    Greyscale
, which corresponds to compound 16 of claim 7.  See Preparation Example 2, pages 29-30.  As the compound of Preparation Example 2 is similar to that of compound 1 in the cited example, the person of ordinary skill in the art would expect that one compound could be replaced by the other due to the similarity in structure and function.
The person of ordinary skill in the art would be motivated to combine the two components in the same mixture for vapor deposition as the components are already being codeposited, and the person of ordinary skill in the art would recognize that the amount of deposition can be controlled not only by the rate of deposition when separate, but by the concentration of each component in a mixture prior to deposition.  There would also be a reasonable expectation of success as Kim et al. already teach concurrent deposition of other components and varying of concentrations would be within the ordinary skill in the art.
Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-7, 10, and 11 are rejected.  Claims 8 and 9 are objected to.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626